DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 33 of U.S. Patent No. 11,205,982 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims of 1, 3-11, 16, and 20 of the present Application and the patented claims 1, 3, 8, 11, 12, 16, 24, and 33 are merely an obvious variation. Applicant has only moved the limitations around, but the two sets of claims are directed to the same invention. For example, claims 1, 3-11, 16, and 20 of the present application are similar to claims 1, 16, 24, 16, 1, 8, 11, 12, 3, 33, 33, and 33 of the patented claims respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 2, 3, 13, 4, 14, 5, 15, 10, 20, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over IWASHITA et al. US Pub. No. 2013/0009576 in a view of Ikei US Pub. No. 2009/0309523 A1.

Regarding claim 1, IWASHITA discloses  
A system for controlling regenerative energy (Fig. 2), the system comprising: a power source (DC Voltage); a plurality of actuators (Items 2-1, 14-1, 12-1, 13-1 and 2-2, 14-2, 12-2, and 13-2), each actuator comprising: a motor controller (Item 21-1 and 21-2); a motor drive (Item 12-1 and 12-2) configured to receive power from the power source and to receive a command from the motor controller (Fig. 2 shows items 12-1 and 12-2 get current instruction value from 21-1 and 21-2 respectively) (See para 0037-0039); and one or more sensors (Items 31-1 and 31-2) configured to detect a parameter associated with the actuator and communicate at least one signal containing information about the detected parameter to the motor controller (See para 0039); wherein the motor controller is configured to process the at least one signal from the one or more sensors and provide control of the actuator (Para 0039); a power bus (DC Voltage bus as shown in Fig. 2) connecting the plurality of actuators to the power source; 

IWASHITA does not disclose but Ikei discloses
at least one motor winding (Fig. 1 shows three phase windings U, V, and w) configured to receive a voltage from the motor drive (Item 20) (See para 0044-0047. Item 20 provides different voltages at point T23, T24, and T25);
and a bus dump circuit (R21-R23) configured to dissipate regenerative energy from one or more of the plurality of actuators (See para 0052 and 0053).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the motor winding along with the bus dump circuit as disclosed by Ikei in IWASHITA’s teachings which enables absorbing the back electromotive force by the resistive element without increasing a circuit size. (See Ikei’s para 0020)

Regarding claim 11, IWASHITA and Ikei discloses 
A method of controlling regenerative energy (See IWASHITA’s para 0048 and 0049), the method comprising: providing a plurality of actuators, each actuator comprising: a motor controller; a motor drive configured to receive power from a power source and to receive a command from the motor controller; at least one motor winding configured to receive a voltage from the motor drive; and one or more sensors configured to detect a parameter associated with the actuator and communicate at least one signal containing information about the detected parameter to the motor controller; wherein the motor controller is configured to process the at least one signal from the one or more sensors and provide control of the actuator; detecting a regenerative condition (See IWASHITA para 0048 and 0049); connecting the plurality of actuators to a power source using a power bus; dissipating the regenerative energy in the motor windings of the plurality of actuators and/or in a bus dump circuit. (See claim 1 rejection for detail)


Regarding claim 2, IWASHITA and Ikei discloses  
, wherein the plurality of actuators are configured to dissipate energy based on a temperature (Thermal energy because of the back electromotive force) of any of the plurality of actuators. (See Ikei’s para 0056)

Regarding claims 3 and 13, IWASHITA and Ikei discloses, wherein the plurality of actuators are configured to dissipate energy based on a temperature of any of the plurality of actuators and/or of the bus dump circuit. (See claim 2 rejection for detail)

Regarding claims 4 and 14, IWASHITA and Ikei discloses, comprising a power distribution unit (PDU) (Ikei’s Items 10 and R21) with a PDU dump resistor (R21) (See para 0038).

Regarding claims 5 and 15, IWASHITA and Ikei discloses, wherein the plurality of actuators are configured to dissipate energy based on a temperature of any of the plurality of actuators or of the PDU. (See Ikei’s para 0056. IWASHITA already shows the plurality of actuators. As a result, POSITA would have no difficulty to provide additional resistive element to absorb the thermal energy to the plurality of actuators)

Regarding claims 10 and 20, IWASHITA and Ikei discloses, wherein regenerative energy can be dissipated in the motor windings of the plurality of actuators and/or in at least one resistor of the bus dump circuit. (See claim 1 rejection for detail)

Regarding claim 12, IWASHITA and Ikei discloses, wherein the plurality of actuators dissipate energy based on a temperature of any of the plurality of actuators. (See claim 2 rejection for detail)


Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 and 16 disclose applying an RDC command and adjusting the RDC command based on a temperature of a resistor in the bus dump circuit, which examiner believes is an allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donnelly et al. (US Pub. No. 2006/0076171 A1) discloses regenerative braking method for a hybrid locomotive having a plurality of motors as shown in Fig. 4 (See para 0094, 0098 and 0099).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846